Title: From George Washington to Jonathan Trumbull, Sr., 21 April 1777
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Morris Town April 21st 1777

I yesterday received the favor of your Honor’s letter of the 16th with its inclosures, for which and your attention to the publishing of my Proclamation, I am greatly obliged—I fear all the Militia intended for General Wolcotts Command have not arrived at Peeks kill yet, as not more than eight hundred were there by my last advices from that quarter, and which are of a later date than your favor.
I mark with peculiar satisfaction and thanks your constant and unwearied assiduity in giving the service every aid in your power; at the same time I cannot but regret the occasion which compels us again to bring Troops into the Field for a shorter period than during the war or for three years at least—but we must adapt our measures to the exigency of our affairs. I would fain hope, that many of the Draughts, before the time expires for which they are called out, by the industry and care of the Officers, may be induced to engage for a longer term,

that your Quota may be compleated by regular enlistments being continued in the States for that purpose.
Mr Franklin’s conduct is truly reprehensible, and I am amazed, that men, under such engagements, should not be more regardful of the ties of Honor. I am Sir with Sentiments of great Respect Your most obedient Servant

Go. Washington

